UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1526



YONAS SOLOMON-TEBIKA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A200-038-049)


Submitted:   February 13, 2008              Decided:   March 7, 2008


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Solomon Bekele, LAW OFFICES OF SOLOMON & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Yamileth G.
HandUber, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yonas Solomon-Tebika, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing        his   appeal        from    the    immigration

judge’s order denying the motion to reconsider.                              We deny the

petition for review.

            Our     jurisdiction      is    limited         to   the     Board’s      order

dismissing    the    appeal    from    the       order    denying       the       motion   to

reconsider.         In   his   brief,        Solomon-Tebika            challenges          the

immigration judge’s earlier order denying his applications for

asylum,    withholding     from      removal       and      withholding        under       the

Convention Against Torture.            This court lacks jurisdiction over

these     challenges     because      Solomon-Tebika             failed       to    exhaust

administrative      remedies    by    appealing          the     immigration        judge’s

decision to the Board.            “A court may review a final order of

removal only if . . . the alien has exhausted all administrative

remedies    available     to   the    alien       as   of      right.”        8    U.S.C.A.

§ 1252(d)(1) (West 2005).          When Congress has statutorily mandated

exhaustion, that requirement must be enforced. Kurfees v. INS, 275

F.3d 332, 336 (4th Cir. 2001).              Moreover, this court has held it

lacks jurisdiction to consider an argument not made before the

Board.    Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

            Because Solomon-Tebika does not challenge the Board’s

order dismissing his appeal from the immigration judge’s order


                                       - 2 -
denying the motion to reconsider in his brief, we will not review

the order.    “It is a well settled rule that contentions not raised

in the argument section of the opening brief are abandoned.”

United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004).

             Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                   - 3 -